Title: To Thomas Jefferson from Samuel Huntington, 20 March 1780
From: Huntington, Samuel
To: Jefferson, Thomas


  Philadelphia, 20 Mch. 1780. Circular letter to the state executives enclosing a resolve of Congress of 18 Mch. “calling upon the several States to bring in the Continental Currency by monthly taxes, or otherwise as shall best suit their respective Circumstances, … and making provision for other Bills to be issued in Lieu thereof.” Requests that there be no delay in submitting this resolve to the Assembly, which should be convened if not now sitting in order to enact laws to carry out this measure. Encloses also a resolve of Congress of this day “recommending the revision of such Laws as may have been passed making the Continental Bills a Tender in Discharge of Debts &c.”
